Opinion issued August 15, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00796-CV
____________

IN RE KELSEY-SEYBOLD MEDICAL GROUP, P.A.; KS
MANAGEMENT SERVICES, L.L.P.; AND ANISHA WAXALI, M.D.; Relator(s)



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relators filed a petition for writ of mandamus in the above cause on July 29,
2002.  Relators' petition for writ of mandamus is Denied.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.